DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted December 8, 2021, has been reviewed by the examiner and entered of record in the file.  
	Accordingly, claims 14 and 15 have been canceled.  Claims 1-5 were previously canceled. Claims 6-13 are pending in the application. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 8, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 112(a)
3.	Claims 14 and 15 were previously rejected under 35 U.S.C. 112(a) as lacking enablement for a method of treating any/ all psychiatric or neurological conditions associated with impulse control deficits.  
	In view of Applicant’s cancellation of claims 14 and 15, the previous enablement rejection is withdrawn.

REASONS FOR ALLOWANCE
4.	In consideration of Applicant’s amendatory changes and cancellations, claims 6-13 are allowable over the prior art, as newly renumbered claims 1-8.   The following is an examiners statement of reasons for allowance:
REASONS FOR ALLOWANCE
4.	In consideration of Applicant’s amendatory changes and cancellations, claims 6-13 are allowable over the prior art, as newly renumbered claims 1-8.   The following is an examiners statement of reasons for allowance:
This invention relates to novel N-(2,2-difluoroethyl)-N-[(pyrimidinyl-amino)-propanyl]-aryl carboxamides and their pharmaceutical compositions. The allowable compounds are limited to compounds according to renumbered claim 1.  Certain aryl carboxamide compounds are known in the art, however the aspect of preparing the instant claimed compounds, having potent inhibitory activity on OXR1 and/or OXR2, is novel and unobvious.  After a thorough search, the closest of prior art, Watson et al. WO 2016034882 A1, was found to teach similar aryl carboxamide derivatives, however Waston et al. fail to teach, suggest or render obvious the instant claimed compounds or their compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611